Citation Nr: 0400594	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
carpometacarpal joint arthritis/pseudoarthrosis of the right 
thumb for the period from May 27, 1980 until September 23, 
1990.

2.  Entitlement to an evaluation in excess of 20 percent for 
carpometacarpal joint arthritis/pseudoarthrosis of the right 
thumb for the period beginning on September 24, 1990.

3.  Entitlement to an effective date prior to May 27, 1980 
for the grant of entitlement to service connection for 
carpometacarpal joint arthritis/pseudoarthrosis of the right 
thumb.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
Decemnber 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

In the August 2002 Statement of the Case, the RO merely noted 
that "[s]ervice connection for carpometacarpal joint 
arthritis-pseudoarthrosis, right thumb is granted with an 
evaluation of 10 percent effective May 27, 1980, an 
evalaution of 20 percent effective September 24, 1990."  The 
November 1999 Notice of Disagreement, however, clearly 
indicates disagreement with "the rating evaluatuions and 
effective dates assigned" for the veteran's right thumb 
disorder.  The Board has therefore listed the issues on 
appeal accordingly.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify 
the claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this case, however, the RO has not notified the veteran of 
the VCAA to date.  It is thus imperative that consideration 
of the veteran's claims under the laws and regulations 
corresponding to the VCAA be accomplished prior to Board 
consideration.

Moreover, the veteran's service-connected right thumb 
disability has not been examined since July 1998, more than 
five years ago.  A more contemporaneous examination, with 
consideration under the newly enacted provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5216-5230 (2003), is thus 
necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  This letter should 
include a specific explanation of the 
relative duties of VA and the veteran in 
obtaining such evidence.  

2.  The RO should then afford the veteran 
a VA orthopedic examination addressing 
the current symptoms and severity of his 
service-connected right thumb disorder.  
The examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examination report 
should include commentary as to any loss 
of motion, ankylosis, painful motion, or 
functional loss due to pain of the right 
thumb.  All opinions and conclusions 
expressed by the examiner must be 
supported by a complete rationale.

3.  Then, after ensuring that all 
requested development has been 
accomplished, the RO should readjudicate 
the veteran's claims of entitlement to an 
evaluation in excess of 10 percent for 
carpometacarpal joint 
arthritis/pseudoarthrosis of the right 
thumb for the period from May 27, 1980 
until September 23, 1990; entitlement to 
an evaluation in excess of 20 percent for 
carpometacarpal joint 
arthritis/pseudoarthrosis of the right 
thumb for the period beginning on 
September 24, 1990; and entitlement to an 
effective date prior to May 27, 1980 for 
the grant of entitlement to service 
connection for carpometacarpal joint 
arthritis/ pseudoarthrosis of the right 
thumb.  If the determination of one or 
more of these claims remains less than 
fully favorable to the veteran, the RO 
should issue a Supplemental Statement of 
the Case, with inclusion of 38 C.F.R. 
§ 3.159 (2003) and, if applicable, 
38 C.F.R. § 4.71a, Diagnostic Codes 5216-
5230 (2003).  The veteran should be 
allowed a reasonable period of time in 
which to respond before this case is 
returned to the Board.

By this REMAND, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

